Opinion of the Court
Darden, Judge:
The issue here concerns the adequacy of the preliminary inquiry made by the president of the special court-martial regarding the providence of the accused’s plea of guilty to failure to obey orders, escape from custody, and three specifications of absence without leave, in' violation of Articles 92, 95, and 86, Uniform Code of Military Justice, 10 USC §§ 892, 895, and 886, respectively. While the procedure followed in this case would not meet the standard that must apply to cases tried thirty days after the decision in United States v Care, 18 USCMA 535, 40 CMR 247, the inquiry made, coupled with Ellis’s sworn post-finding statement of guilt, satisfy us that he was pleading guilty because he was, in fact, guilty and that his pleas are provident.
Accordingly, the' decision of the board of review is affirmed.
Chief Judge Quinn concurs.